Per Curiam. The Board of Certified Court Reporter Examiners has recommended that Regulation 13 be amended so that a trial judge may grant an emergency non-renewable certificate for a period of one hundred twenty days. Therefore, the first paragraph of Regulation 13 is amended to read: 13. In the event of an emergency where no Certified Court Reporter is immediately available, a judge of a circuit or chancery court may, in his discretion, grant a one hundred twenty day, non-renewable emergency certificate in order to continue the conduct of the court’s business; provided a copy of the one hundred twenty day emergency certificate shall be forthwith filed with the Clerk of the Arkansas Supreme Court and Secretary of this Board.